Case: 20-2210   Document: 73     Page: 1    Filed: 10/14/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

             SPEX TECHNOLOGIES, INC.,
                  Plaintiff-Appellant

                            v.

                      APRICORN,
                Defendant-Cross-Appellant
                 ______________________

                  2020-2210, 2020-2253
                 ______________________

    Appeals from the United States District Court for the
 Central District of California in No. 2:16-cv-07349-JVS-
 AGR, Judge James V. Selna.
                  ______________________

                Decided: October 14, 2022
                 ______________________

    MARC A. FENSTER, Russ August & Kabat, Los Angeles,
 CA, argued for plaintiff-appellant. Also represented by
 PAUL ANTHONY KROEGER, BENJAMIN T. WANG.

    OLIVER RICHARDS, Fish & Richardson P.C., San Diego,
 CA, argued for defendant-cross-appellant. Also repre-
 sented by DAVID M. HOFFMAN, Austin, TX.
                 ______________________
Case: 20-2210     Document: 73      Page: 2    Filed: 10/14/2022




 2                        SPEX TECHNOLOGIES, INC.   v. APRICORN



     Before MOORE, Chief Judge, DYK and PROST, Circuit
                          Judges.
 PROST, Circuit Judge.
     SPEX Technologies, Inc. (“SPEX”) sued Apricorn in the
 U.S. District Court for the Central District of California for
 infringing U.S. Patent No. 6,088,802 (“the ’802 patent”).
 During claim construction, the district court held that
 claims 6, 7, 23, and 25 of the ’802 patent were invalid as
 indefinite. SPEX thereafter tried claims 11 and 12 to a
 jury, and the jury found that Apricorn infringed those
 claims. After the verdict, Apricorn moved for judgment as
 a matter of law (“JMOL”) that it did not infringe. SPEX
 opposed; it also argued that if the district court were to
 grant the motion, it should at least give SPEX a new trial.
 But the district court granted JMOL of noninfringement
 and denied SPEX’s request for a new trial.
     SPEX appeals the noninfringement JMOL, new-trial
 denial, and indefiniteness ruling. Apricorn conditionally
 cross-appeals. We affirm the noninfringement JMOL and
 new-trial denial, reverse the indefiniteness ruling, dismiss
 Apricorn’s conditional cross-appeal as moot, and remand
 for proceedings consistent with this opinion.
                         BACKGROUND
                               I
      The ’802 patent concerns a “single integral peripheral
 device” that can perform (1) “security operations” on data
 stored in (or provided by or to) a “host computing device”
 and (2) a “defined interaction” with the host computing de-
 vice, such as providing functionality like data storage, data
 communication, or user identification—what the patent
 calls “target functionality.” See ’802 patent col. 3 ll. 17–36,
 col. 4 l. 49–col. 5 l. 4. In plain terms, the ’802 patent’s pe-
 ripheral device can perform security operations and an-
 other function—all in one device.
Case: 20-2210     Document: 73       Page: 3    Filed: 10/14/2022




 SPEX TECHNOLOGIES, INC.   v. APRICORN                         3



     As relevant here, the ’802 patent’s peripheral device
 can perform security operations “in-line”—i.e., “between
 the communication of data to or from the host computing
 device and the performance of the target functionality.” Id.
 at col. 6 ll. 2–7; accord id. at Abstract. An “interface control
 device” ensures that data communicated between the host
 computing device and the target functionality undergoes
 security operations as appropriate.
     Claim 11 contains a “means for mediating” element re-
 lating to this in-line concept (emphasis added):
     11. A peripheral device, comprising:
     security means for enabling one or more security
        operations to be performed on data;
     target means for enabling a defined interaction
        with a host computing device;
     means for enabling communication between the se-
       curity means and the target means;
     means for enabling communication with a host
       computing device; and
     means for mediating communication of data be-
       tween the host computing device and the target
       means so that the communicated data must first
       pass through the security means.
                                II
                                A
      During claim construction, the parties and district
 court agreed that the “means for mediating” element was a
 means-plus-function element subject to 35 U.S.C. § 112
 ¶ 6, 1 which allows expressing a claim element as a “means


     1   Congress has redesignated § 112 ¶¶ 2 and 6 as, re-
 spectively, § 112(b) and (f). See Leahy-Smith America
Case: 20-2210    Document: 73      Page: 4    Filed: 10/14/2022




 4                       SPEX TECHNOLOGIES, INC.   v. APRICORN



 or step for performing a specified function” but limits the
 claim’s coverage to “the corresponding structure, material,
 or acts described in the specification and equivalents
 thereof.” Everyone also agreed that the function was “me-
 diating communication of data between the host computing
 device and the target means so that the communicated
 data must first pass through the security means.” See
 SPEX Techs., Inc. v. Kingston Tech. Corp., No. SACV 16-
 01790, 2017 WL 5495149, at *13 (C.D. Cal. Oct. 18, 2017)
 (“Claim Construction Order”).
      The parties disagreed, however, as to whether the ’802
 patent disclosed sufficient corresponding structure for per-
 forming that function. Apricorn argued that the patent
 failed to do so, rendering claim 11 (and its dependent claim
 12) invalid as indefinite under § 112 ¶ 2. SPEX maintained
 that the interface control device 910 as shown in Figure 9B
 of the ’802 patent (“ICD 910”) supplied sufficient corre-
 sponding structure. Figure 9B is reproduced below:




 Invents Act (“AIA”), Pub. L. No. 112-29, sec. 4(c), 125 Stat.
 284, 296 (2011). The pre-AIA designations apply to the ’802
 patent, so this opinion refers to those.
Case: 20-2210    Document: 73      Page: 5   Filed: 10/14/2022




 SPEX TECHNOLOGIES, INC.   v. APRICORN                       5



     The district court agreed with SPEX that ICD 910 was
 a corresponding structure with disclosure sufficient to sur-
 vive Apricorn’s indefiniteness challenge. In making this
 determination, the court relied heavily on a passage of the
 specification concerning the “configuration registers” of
 ICD 910. That passage states:
    [ICD] 910 includes sets of configuration registers
    911. The data stored in the configuration registers
    911 establish operating characteristics of the
    [ICD]: in particular, the content of the configuration
    registers enables the [ICD] to present to the host
    computing device a desired identification of the pe-
    ripheral device[] and determines whether data
    passing through the peripheral device must be sub-
    jected to security operations.
    A set of configuration registers is maintained for
    the host computing device I/O interface, the cryp-
    tographic processing device interface, and the tar-
    get functionality interface.
 ’802 patent col. 17 ll. 25–36 (emphasis added). Aside from
 Figure 9B, the district court cited this passage—and only
 this passage—in rejecting Apricorn’s argument that ICD
 910 had insufficient structural disclosure. Claim Construc-
 tion Order, 2017 WL 5495149, at *15 (“Given the specific
 details provided in this disclosure, [Apricorn has] not
 proven by clear and convincing evidence that the structure
 of [ICD 910] is inadequately disclosed by the patent speci-
 fication.”).
      The district court accordingly construed the “means for
 mediating” element as a means-plus-function element sub-
 ject to § 112 ¶ 6—the function being “mediating communi-
 cation of data between the host computing device and the
 target means so that the communicated data must first
Case: 20-2210    Document: 73     Page: 6    Filed: 10/14/2022




 6                      SPEX TECHNOLOGIES, INC.   v. APRICORN



 pass through the security means,” and the corresponding
 structure being ICD 910. Id. 2
                              B
     SPEX tried claims 11 and 12 to a jury. As to the “means
 for mediating” element specifically, the district court in-
 structed the jury consistent with its claim construction,
 setting forth both the function and the corresponding struc-
 ture—i.e., ICD 910. J.A. 11276. As to infringement of
 means-plus-function elements generally, the court in-
 structed the jury:
     If you find that at least one of Apricorn’s accused
     products [has] structure that performs the claimed
     function, you must then determine whether that
     structure is the same as or equivalent to the struc-
     ture I have identified in the specification. If they
     are the same or equivalent, the means-plus-func-
     tion requirement is satisfied by that structure of
     the accused products.
     In order to prove that a structure in the accused
     products is equivalent to the structure in the ’802
     [p]atent, SPEX must show structure in the accused
     device performs the claimed function in substan-
     tially the same way to achieve substantially the
     same result. The individual components, if any, of
     an overall structure that corresponds to the
     claimed function are not claim limitations. Rather,
     the claim limitation is the overall structure




     2   Separately, the district court determined that the
 “means for providing” element in claims 6, 7, 23, and 25
 was indefinite. Claim Construction Order, 2017 WL
 5495149, at *15–17. We discuss this issue briefly in
 Part III of the Discussion section.
Case: 20-2210    Document: 73      Page: 7    Filed: 10/14/2022




 SPEX TECHNOLOGIES, INC.   v. APRICORN                      7



     corresponding to the claimed function. Further de-
     construction or parsing is incorrect.
 J.A. 11279–80. Apricorn did not request a jury instruction
 identifying configuration registers as necessary for in-
 fringement—nor did it object to the given jury instructions
 for lacking that explicit requirement.
      After the jury found that Apricorn infringed claims 11
 and 12, Apricorn moved under Rule 50(b) for JMOL of non-
 infringement, which the district court granted. Apricorn
 argued that the configuration registers of ICD 910 were
 “indispensable” to that structure’s functioning and that, by
 failing to show such configuration registers in the accused
 products, SPEX failed to prove infringement—i.e., failed to
 prove that the accused products included a structure that
 performed the relevant function in “substantially the same
 way” as ICD 910. The district court, citing precedent from
 this court, agreed that the configuration registers were “in-
 dispensable” or “central” components of ICD 910, meaning
 that SPEX needed to show them (or their equivalent) in the
 accused products to prove infringement. SPEX Techs., Inc.
 v. Apricorn, No. CV 16-07349, 2020 WL 5491692, at *3–4
 (C.D. Cal. Aug. 10, 2020) (“JMOL Order”) (first citing Toro
 Co. v. Deere & Co., 355 F.3d 1313, 1324 (Fed. Cir. 2004);
 and then citing Solomon Techs., Inc. v. ITC, 524 F.3d 1310,
 1317 (Fed. Cir. 2008)). 3 And because the district court con-
 cluded that there was no substantial evidence of configura-
 tion registers presented at trial, it granted JMOL of




     3   In making this determination, the district court in-
 corporated and drew from its analysis in another case
 where SPEX asserted infringement of the ’802 patent.
 JMOL Order, 2020 WL 5491692, at *3 (citing SPEX Techs.
 Inc v. Kingston Tech. Corp., No. SACV 16-01790, 2020 WL
 4342254 (C.D. Cal. June 16, 2020) (“Kingston SJ Order”)).
Case: 20-2210    Document: 73      Page: 8    Filed: 10/14/2022




 8                       SPEX TECHNOLOGIES, INC.   v. APRICORN



 noninfringement. See JMOL Order, 2020 WL 5491692,
 at *3–5.
     In its JMOL-related filings, SPEX had also requested
 a new trial if the district court were to grant JMOL of non-
 infringement. SPEX maintained that because the district
 court “did not adopt the construction” that configuration
 registers were indispensable “until after trial,” it was “not
 afforded the opportunity to present all the evidence regard-
 ing configuration registers to the [j]ury.” J.A. 9712 (em-
 phasis omitted) (identifying evidence SPEX would have
 presented). The district court, however, considered all the
 evidence SPEX said it would have presented, and it con-
 cluded that such evidence likewise could not have sup-
 ported an infringement verdict. JMOL Order, 2020 WL
 5491692, at *4–5, *4 n.2. The court therefore denied
 SPEX’s request for a new trial.
     SPEX timely appealed the noninfringement JMOL,
 new-trial denial, and indefiniteness ruling on the “means
 for providing” element. Apricorn timely, conditionally
 cross-appealed, arguing that if we were to conclude that
 SPEX didn’t have to show configuration registers after all,
 we should hold claims 11 and 12 invalid as indefinite for
 lacking sufficient disclosure of corresponding structure.
 We have jurisdiction under 28 U.S.C. § 1295(a)(1).
                         DISCUSSION
     We review a district court’s decisions on JMOL and
 new-trial motions under regional circuit law. E.g., SSL
 Servs., LLC v. Citrix Sys., Inc., 769 F.3d 1073, 1082
 (Fed. Cir. 2014). The Ninth Circuit reviews a JMOL grant
 de novo, affirming “if the evidence, construed in the light
 most favorable to the nonmoving party, permits only one
 reasonable conclusion, and that conclusion is contrary to
 the jury’s verdict.” Pavao v. Pagay, 307 F.3d 915, 918
 (9th Cir. 2002) (also observing that “[a] jury’s verdict must
 be upheld if it is supported by substantial evidence”). It
 reviews a new-trial denial for abuse of discretion. E.g.,
Case: 20-2210    Document: 73      Page: 9    Filed: 10/14/2022




 SPEX TECHNOLOGIES, INC.   v. APRICORN                      9



 Optronic Techs., Inc. v. Ningbo Sunny Elec. Co., 20 F.4th
 466, 476 (9th Cir. 2021).
     We review a district court’s indefiniteness determina-
 tion de novo and any underlying factual questions for clear
 error. Rain Computing, Inc. v. Samsung Elecs. Am., Inc.,
 989 F.3d 1002, 1007 (Fed. Cir. 2021).
                               I
     We begin with SPEX’s appeal of the noninfringement
 JMOL, a ruling it challenges in three primary ways. First,
 SPEX argues that the district court shouldn’t have deemed
 configuration registers indispensable to proving the
 “means for mediating” element because Apricorn neither
 requested—nor objected to the absence of—a claim con-
 struction or jury instruction calling out configuration reg-
 isters as such. Second, SPEX argues that on the merits,
 configuration registers simply shouldn’t be deemed indis-
 pensable. And third, SPEX argues that even if it had to
 show configuration registers, the trial record contained
 enough evidence of them to support the jury’s infringement
 verdict. We address these arguments in turn.
                               A
     SPEX initially argues that, because Apricorn didn’t re-
 quest a claim construction or jury instruction explicitly re-
 quiring configuration registers (or object to the given
 instructions’ lack of such a requirement), the district court
 improperly required them on JMOL. This argument (and
 the one discussed in Part I.B) implicates what it means to
 infringe a means-plus-function element having a multi-
 component corresponding structure, so we briefly review
 the relevant case law on this issue before turning to SPEX’s
 particular contentions.
     In Odetics, Inc. v. Storage Technology Corp., we reiter-
 ated that “a claim limitation written in § 112[] ¶ 6 form,
 like all claim limitations, must be met, literally or equiva-
 lently, for infringement to lie” and that “such a limitation
Case: 20-2210      Document: 73     Page: 10   Filed: 10/14/2022




 10                       SPEX TECHNOLOGIES, INC.   v. APRICORN



 is literally met by structure, materials, or acts in the ac-
 cused device that perform the claimed function in substan-
 tially the same way to achieve substantially the same
 result.” 185 F.3d 1259, 1268 (Fed. Cir. 1999). And we ex-
 plained:
       The individual components, if any, of an overall
       structure that corresponds to the claimed function
       are not claim limitations. Rather, the claim limita-
       tion is the overall structure corresponding to the
       claimed function. . . . Further deconstruction or
       parsing is incorrect.
 Id.
      Since Odetics, we have instructed that greater weight
 may nonetheless be given to components that are “central”
 or “indispensable” to the corresponding structure. For ex-
 ample, in Toro, the district court on summary judgment
 concluded that (1) a claim element’s corresponding struc-
 ture included a mechanical cam system and (2) an electri-
 cal cam system did not infringe because, although it
 seemed to perform an identical function, it failed to do so
 in substantially the same way. 355 F.3d at 1323–24. In
 particular, the district court concluded that because the al-
 legedly infringing device lacked a mechanical cam—an “in-
 dispensable” part of the claimed structure—no reasonable
 factfinder could find infringement. Id. (cleaned up). On
 appeal, the patentee argued that the district court had “im-
 permissibly engaged in a component-by-component analy-
 sis.” Id. at 1324. We rejected that argument, reasoning
 that “the cam was not simply a minor component” of the
 corresponding structure; rather, it was an “indispensable”
 part of the structure. Id. (cleaned up). Accordingly, “[t]o
 the extent the district court gave the cam greater weight in
 considering [the corresponding] structure as a whole, this
 was appropriate given the cam’s central role.” Id. We ap-
 plied the principle again in Solomon, observing that, in as-
 sessing infringement of means-plus-function claims, “our
Case: 20-2210    Document: 73      Page: 11    Filed: 10/14/2022




 SPEX TECHNOLOGIES, INC.   v. APRICORN                      11



 case law allows for greater weight to be given to individual
 components that play a central role in the identified struc-
 ture.” 524 F.3d at 1317–18 (citing Toro, 355 F.3d at 1324)
 (affirming a finding that an accused product using rotor
 shafts did not infringe a means-plus-function element in
 which disks played a central role in the corresponding
 structure).
                               1
      Turning now to SPEX’s particular contentions, SPEX
 maintains that Apricorn’s failure to request a claim con-
 struction or jury instruction explicitly requiring configura-
 tion registers (or object to the given instructions’ lack of
 such a requirement) precluded the district court from re-
 quiring them on JMOL. It’s true that “[w]hen issues of
 claim construction have not been properly raised in connec-
 tion with the jury instructions, it is improper for the dis-
 trict court to adopt a new or more detailed claim
 construction in connection with the JMOL motion.”
 Hewlett-Packard Co. v. Mustek Sys., Inc., 340 F.3d 1314,
 1320 (Fed. Cir. 2003). But the configuration registers’ in-
 dispensability is not properly viewed as a claim-construc-
 tion issue.      It is instead simply a question of
 noninfringement: whether the accused product performs
 the function in substantially the same way as the corre-
 sponding structure. Indeed, the district court’s articulation
 of the configuration registers’ indispensability straightfor-
 wardly followed from applying the ordinary meaning of the
 court’s claim construction in the test for means-plus-func-
 tion infringement. And, in granting JMOL of noninfringe-
 ment, the district court employed the same analysis we
 approved of in Solomon—confirming that the absence of a
 central or indispensable component in an accused device
 precludes infringement. See 524 F.3d at 1317–18.
     Accordingly, we conclude that, under the circum-
 stances of this case, the district court’s articulation of the
 configuration registers’ indispensability was not an
Case: 20-2210    Document: 73      Page: 12    Filed: 10/14/2022




 12                      SPEX TECHNOLOGIES, INC.   v. APRICORN



 impermissible new construction. It was simply an applica-
 tion of the ordinary meaning of the court’s earlier claim
 construction.
                               2
      SPEX also argues that the district court erred because
 its indispensability analysis on JMOL conflicted with jury
 instructions that said: (1) “The individual components, if
 any, of an overall structure that corresponds to the claimed
 function are not claim limitations. Rather, the claim limi-
 tation is the overall structure corresponding to the claimed
 function,” and (2) “Further deconstruction or parsing is in-
 correct.” Appellant’s Br. 40–41; see J.A. 11279–80.
      We disagree that there was a conflict here. The in-
 structions SPEX identifies appear to be lifted verbatim
 from Odetics. 185 F.3d at 1268 (“The individual compo-
 nents, if any, of an overall structure that corresponds to the
 claimed function are not claim limitations. Rather, the
 claim limitation is the overall structure corresponding to
 the claimed function. . . . Further deconstruction or pars-
 ing is incorrect.”). And, as we have explained, our case law
 has held that the standard in Odetics is consistent with giv-
 ing greater weight to components that are “central” or “in-
 dispensable” to the corresponding structure. See Toro,
 355 F.3d at 1323–24; Solomon, 524 F.3d at 1317–18. We
 therefore struggle to see how an analysis that doesn’t con-
 flict with Odetics nevertheless conflicts with jury instruc-
 tions quoting Odetics.
                               B
      SPEX next argues that, procedural issues aside, on the
 merits the district court should not have deemed configu-
 ration registers indispensable when assessing infringe-
 ment of the “means for mediating” element.
     The district court observed that the ’802 patent’s dis-
 cussion of ICD 910 “describes just one structural compo-
 nent: configuration registers 911,” thus “support[ing] the
Case: 20-2210    Document: 73      Page: 13   Filed: 10/14/2022




 SPEX TECHNOLOGIES, INC.   v. APRICORN                     13



 conclusion that the configuration registers play a central
 role in [ICD] 910.” Kingston SJ Order, 2020 WL 4342254,
 at *11–12. The court also observed that “one of the key
 aspects of the invention disclosed in the ’802 [p]atent is
 that it controls the flow of data between the host computing
 device and peripheral device in a secure fashion”—and that
 “[t]he configuration registers are described in the context
 of [ICD] 910 as the way to do so for that embodiment.” Id.
 at *12. These observations support the district court’s as-
 sessment that performing the claimed function in “sub-
 stantially the same way” as ICD 910 required using
 configuration registers. See Solomon, 524 F.3d at 1317–18
 (looking to a claim’s prosecution history to confirm a trial
 tribunal’s decision to treat a component as indispensable
 when assessing infringement).
      SPEX’s main argument against configuration registers’
 indispensability relies on the specification’s description of
 various “modes” in which the peripheral device might op-
 erate. Those modes include: (1) one in which only the se-
 curity functionality is used; (2) one in which both the
 security and target functionalities are used; and (3) one in
 which only the target functionality is used. Appellant’s
 Br. 47–48 (citing ’802 patent col. 10 ll. 13–18). SPEX main-
 tains that the configuration registers of ICD 910 are used
 to “switch” among these modes. And, it argues, because the
 peripheral device of claim 11 is “fixed in one mode of oper-
 ation”—i.e., that in which communication of data between
 the host computing device and the target means must first
 pass through the security means—there is no need for
 switching, and thus no reason to deem configuration regis-
 ters indispensable (at least as to this claim). Appellant’s
 Br. 48.
     The district court considered and rejected this argu-
 ment. It reasoned that, “in the context of [ICD] 910, the
 specification does not describe any other ways of achieving
 the ‘mode’ required by [the ‘means for mediating’ element]
 other than through the use of configuration registers.”
Case: 20-2210    Document: 73      Page: 14    Filed: 10/14/2022




 14                      SPEX TECHNOLOGIES, INC.   v. APRICORN



 Kingston SJ Order, 2020 WL 4342254, at *12 (emphasis
 added). In other words, even if configuration registers
 were used for switching among various modes, they are
 also the only disclosed way for setting, or “achieving,” a
 mode in ICD 910. See Cross-Appellant’s Br. 47 (noting
 that, as to ICD 910, the ’802 patent “discloses only a single
 way that the device is configured: the configuration regis-
 ters”); accord ’802 patent col. 17 ll. 26–33 (“The data stored
 in the configuration registers 911 establish operating char-
 acteristics of [ICD 910]: in particular, the content of the
 configuration registers . . . determines whether data pass-
 ing through the peripheral device must be subjected to se-
 curity operations.”).
     We see no error in the district court’s assessment that,
 without configuration registers, substantial evidence could
 not support the jury’s verdict that the accused products
 performed the claimed function in “substantially the same
 way” as ICD 910.
                               C
    SPEX finally argues that, even if it had to show config-
 uration registers, the trial record contained enough evi-
 dence of them to support the jury’s infringement verdict.
 Again we disagree.
     Initially, as Apricorn notes (and as SPEX doesn’t dis-
 pute), SPEX identifies no instance where its infringement
 expert even uttered the phrase “configuration registers.”
 While of course not dispositive by itself, it’s hardly an aus-
 picious start.
     As for the configuration-registers evidence that SPEX
 does identify, we view it as insubstantial. For example,
 SPEX directs us to a demonstrative that its infringement
 expert showed at trial, which quotes a portion of a USB
 specification in evidence that says, “Before a USB device’s
 function may be used, the device must be configured.”
Case: 20-2210    Document: 73       Page: 15   Filed: 10/14/2022




 SPEX TECHNOLOGIES, INC.   v. APRICORN                      15



 J.A. 9743 (demonstrative) 4; see also J.A. 13743, 14013
 (USB specification). SPEX also points to its infringement
 expert’s testimony that “both devices need to be configured,
 so there’s always configuration information that they can
 be programmed with.” J.A. 10672. And it again references
 the USB specification, which says that a USB device uses
 a “SetConfiguration()” command for configuration.
 J.A. 14013.
     The district court considered all of these statements,
 however, and deemed them insufficient to substantiate the
 jury’s infringement verdict. The court reasoned: “[T]estify-
 ing that the accused devices perform the function of ‘be[ing]
 configured’ is not the same as saying the accused devices
 have an equivalent structure to the configuration registers
 disclosed in [ICD] 910.” JMOL Order, 2020 WL 5491692,
 at *3 (second alteration in original) (emphasis added).
     We agree with the district court, and we view SPEX’s
 other cited evidence as insufficient to substantiate the
 jury’s verdict of infringement (whether literal or under the
 doctrine of equivalents) for essentially the same reason.
                              ***
     In sum: because the district court did not err on JMOL
 in deeming configuration registers indispensable to prov-
 ing infringement of the “means for mediating” element,
 and because there was no substantial evidence of the



     4    To the extent SPEX is independently seeking to
 rely on the demonstrative’s heading—“[11d] Both USB and
 PCMCIA Use Configuration Registers,” J.A. 9743—even if
 we assumed that this constitutes evidence, we do not think
 that it qualifies as, or could even contribute to, substantial
 evidence that the accused products have the configuration
 registers specifically contemplated by the “means for medi-
 ating” element.
Case: 20-2210    Document: 73        Page: 16   Filed: 10/14/2022




 16                       SPEX TECHNOLOGIES, INC.   v. APRICORN



 required configuration registers (or their equivalent), we
 affirm the JMOL of noninfringement.
                               II
      We turn next to SPEX’s appeal of the new-trial denial.
 SPEX argues that, in view of the district court’s indispen-
 sability analysis on JMOL, we should order a new trial
 “based on the new construction.” Appellant’s Br. 54; id.
 at 55 (“At the least, a new trial should have been ordered
 in light of the . . . new construction.”). But as we explained,
 the district court’s articulation of the configuration regis-
 ters’ indispensability was not an impermissible new con-
 struction. It was simply an application of the ordinary
 meaning of the court’s earlier claim construction. That be-
 ing so, this argument does not persuade us that the district
 court abused its discretion by denying SPEX a new trial.
      SPEX also says that it had additional configuration-
 registers evidence it would have presented to the jury had
 it understood they were indispensable.           Appellant’s
 Br. 55–56. But SPEX identified such evidence for the dis-
 trict court. And, after considering what SPEX identified,
 the court determined that it—like the evidence at trial—
 was “insufficient to show that the accused products have
 configuration registers as part of the alleged structure cor-
 responding to the ‘means for mediating’ claim limitation.”
 JMOL Order, 2020 WL 5491692, at *4 (emphasis added).
 We see no error in that determination—nor anything else
 that would lead us to conclude that the district court
 abused its discretion here. Accordingly, we affirm the dis-
 trict court’s denial of SPEX’s request for a new trial.
                               III
     We turn now to SPEX’s appeal of the district court’s
 indefiniteness determination regarding the “means for
 providing” element of claims 6, 7, 23, and 25 of the ’802 pa-
 tent.
Case: 20-2210    Document: 73      Page: 17    Filed: 10/14/2022




 SPEX TECHNOLOGIES, INC.   v. APRICORN                      17



     SPEX appealed this very same indefiniteness ruling in
 SPEX Technologies, Inc. v. Western Digital Corp., 859 F.
 App’x 557 (Fed. Cir. 2021) (“Western Digital”). 5 We re-
 versed because we agreed with SPEX that the ’802 patent
 “sufficiently links memory section 612a to the function re-
 cited in the ‘means for providing’ limitation.” Id. at 562–63.
      Apricorn did not have occasion to address our Western
 Digital opinion in its briefing, given that the opinion issued
 after it filed its principal and response brief. But at oral
 argument, it wisely conceded that our analysis and conclu-
 sion on this issue in Western Digital control here and ne-
 cessitate reversal. Oral Arg. at 20:39–22:10. 6 Therefore,
 following Western Digital, we reverse the district court’s
 determination that the “means for providing” element of
 claims 6, 7, 23, and 25 of the ’802 patent is indefinite and
 remand for proceedings consistent with this opinion.
                              IV
     We lastly dispose of Apricorn’s cross-appeal. Apricorn
 conditioned its cross-appeal on our concluding that SPEX
 didn’t have to show configuration registers (or their equiv-
 alent) to prove infringement of the “means for mediating”




     5   The same indefiniteness ruling applied across
 these two cases because they were consolidated for pre-trial
 purposes at the time of the ruling. Indeed, Apricorn and
 the defendants in Western Digital made the same indefi-
 niteness arguments to the district court, having jointly
 filed their claim-construction briefs in advance of the rul-
 ing.
      6  No. 20-2210, https://oralarguments.cafc.uscourts.
 gov/default.aspx?fl=20-2210_05052022.mp3.
Case: 20-2210   Document: 73    Page: 18    Filed: 10/14/2022




 18                     SPEX TECHNOLOGIES, INC.   v. APRICORN



 element.    Because we’ve concluded otherwise, supra
 Part I.B, we dismiss Apricorn’s cross-appeal as moot. 7
                       CONCLUSION
      We have considered the parties’ remaining arguments
 but find them unpersuasive. For the foregoing reasons, we
 affirm the noninfringement JMOL and new-trial denial, re-
 verse the indefiniteness ruling, dismiss Apricorn’s condi-
 tional cross-appeal as moot, and remand for proceedings
 consistent with this opinion.
      AFFIRMED-IN-PART, REVERSED-IN-PART,
       DISMISSED-IN-PART, AND REMANDED
                          COSTS
 No costs.




      7  Because we dismiss Apricorn’s cross-appeal as
 moot, we likewise deny as moot SPEX’s motion to strike
 portions of Apricorn’s reply brief (ECF No. 48).